Exhibit 10.1

 

April 7, 2014

 

Dear Jonathan:

 

This letter agreement (“Agreement”) sets forth the terms and conditions of your
offer of employment with Genocea Biosciences, Inc. (the “Company”).  If
accepted, the terms hereof shall be effective and your employment shall commence
on April 7, 2014 (the “Effective Date”).

 

1.                                      Position and Duties.  You shall serve,
on a full-time basis, as the Company’s Chief Financial Officer, reporting
directly to the Company’s Chief Executive Officer.  You agree that while
employed by the Company you shall devote your full business time and your best
professional efforts to the performance of your duties and responsibilities to
the Company; abide by all Company policies and procedures as in effect from time
to time; perform all of the customary duties of your position, together with
such other duties as may reasonably be assigned to you from time to time; and
conduct your business activities at all times in accordance with the highest
legal, ethical and professional standards.

 

2.                                      Compensation and Benefits.  During your
employment, as compensation for all services performed by you for the Company
and subject to the performance of your duties and responsibilities to the
Company pursuant to this Agreement or otherwise, the Company will provide you
with the following compensation and benefits:

 

(a).                              Base Salary.  The Company shall pay you a base
salary at the rate of $320,000.00 per year in accordance with the Company’s
standard payroll practices, as in effect from time to time.

 

(b).                              Annual Bonus Compensation.  You will be
eligible to receive a discretionary, performance-based annual bonus with a
target of up to 35% of your annual base salary.  Your annual bonus, if any, for
any year will be determined by the Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board (the “Committee”) in
accordance with the Company’s annual bonus plan as in effect from time to time
and will be based on performance criteria established by the Board or the
Committee.  Any bonus due to you hereunder will be paid not later than
March 15th of the year following the year to which the bonus relates, subject to
your continuous employment through the date the bonus is paid.  The foregoing
shall be construed and applied so that any bonus payable to you hereunder
qualifies as a “short-term deferral” under Section 409A.

 

(c).                               Signing Bonus.  The Company shall pay you a
cash signing bonus in the amount

 

1

--------------------------------------------------------------------------------


 

of $50,000 (the “Signing Bonus”), payable within 30 days of the Effective Date. 
In the event you receive the Signing Bonus but terminate your employment without
Good Reason (as defined below) within 12 months after the Effective Date, then
you shall pay to the Company an amount equal to the Signing Bonus within 30 days
from the date of such termination of employment.

 

(d).                              Stock Option Award.  Subject to approval by
the Board, at the first regularly scheduled meeting of the Board following the
Effective Date, you will be eligible to receive a stock option award under the
Company’s equity plan then in effect with respect to a number of shares of
common stock of the Company (“Common Stock”) equal to 1% of the total number of
shares of Common Stock outstanding on a fully-diluted basis as of the date of
grant, with an exercise price that is no less than the fair market value of a
share of Common Stock on the date of grant.  To be eligible to receive this
stock option award, you must be employed by the Company on the date the award is
granted.  The stock option award will be subject to the terms of the Company’s
equity plan under which it is granted and the terms of the award agreement
evidencing such stock option.

 

(e).                               Benefits.  As an employee, you will also be
eligible to participate in the Company’s standard employee benefit plans and
programs as in effect from time to time for employees of the Company generally,
except to the extent such plans or programs are duplicative of benefits
otherwise provided to you under this Agreement (e.g., severance pay) or under
any other agreement.  Your participation in such plans or programs will be
subject to the terms of the applicable plan documents and generally applicable
Company policies.

 

(f).                                Vacation.  You will be entitled to four
weeks of paid vacation, to be taken at such time or times as the needs of the
Company’s business reasonably permit and in accordance with the Company’s
policies from time to time in effect.  You will be allowed to carry over one
week of unused vacation from one year to the next.

 

3.                                      At-Will Employment, Confidential
Information, Invention Assignment, Non-Competition, and Nondisclosure.  As a
condition of your employment, you will be required to enter into an At-Will
Employment, Confidential Information, Invention Assignment and Non-Competition
Agreement with the Company (the “Restricted Activities Agreement”), which will
require, among other provisions, the assignment of patent rights to any
invention made during your employment with the Company and nondisclosure of
Company proprietary information and will contain an agreement not to engage in
competitive activities with the Company during the 12-month period following the
termination of your employment for any reason. You will also be required to
enter into a Nondisclosure Agreement with the Company (the “Nondisclosure
Agreement”).  Your employment with the Company and the receipt of any severance
payments or benefits under Section 5 of this Agreement are each conditioned upon
and subject to your compliance with the Restricted Activities Agreement and the
Nondisclosure Agreement.

 

4.                                      Termination of Employment.  Your
employment under this Agreement shall continue until terminated pursuant to this
Section 4.

 

(a).                              Termination for Cause.  The Company may
terminate your employment for Cause, as defined below, upon notice to you
setting forth in reasonable detail the nature of the

 

2

--------------------------------------------------------------------------------


 

Cause.  The following, as determined by the Board in its reasonable judgment,
shall constitute “Cause” for termination:

 

(i).                                  the commission of, or indictment or
conviction of, any felony or any other crime involving dishonesty;

 

(ii).                               participation in any fraud, deliberate and
substantial misconduct, breach of duty of loyalty or breach of fiduciary duty
against the Company;

 

(iii).                            intentional and substantial damage to any
property of the Company;

 

(iv).                           serious misconduct;

 

(v).                              unsatisfactory performance of your duties
hereunder; or

 

(vi).                           your breach of any material provision of this
Agreement, the Restricted Activities Agreement, or the Nondisclosure Agreement.

 

Termination of your employment by the Company for Cause will result in no
severance pay or benefits.

 

(b).                              Termination without Cause.  The Company may
terminate your employment at any time other than for Cause upon written notice
to you.

 

(c).                               Termination for Good Reason.  You may
terminate your employment hereunder for Good Reason, as defined below, by
providing written notice to the Company of the condition giving rise to the Good
Reason, specifying in detail the basis for such claim of Good Reason, no later
than 30 days following the occurrence of the condition, by giving the Company 30
days to remedy the condition and by terminating employment for Good Reason
within 30 days thereafter if the Company fails to remedy the condition.  The
following shall constitute “Good Reason” for termination by you:

 

(i).                                  a material and adverse diminution of your
duties with the Company, or

 

(ii).                               a material breach by the Company of this
Agreement;

 

(d).                              Termination without Good Reason.  You may
terminate your employment with the Company other than for Good Reason at any
time upon two weeks’ written notice to the Company.

 

(e).                               Termination Due to Death or Disability.  This
Agreement shall automatically terminate in the event of your death during
employment.  The Company may terminate your employment, upon notice to you, in
the event you become disabled during employment through any illness, accident,
injury or condition of either a physical or psychological nature and, as a
result, are unable to continue to perform substantially all of your duties and
responsibilities under this Agreement (notwithstanding the provision of any
reasonable accommodation) for 180 days during any period of 365 consecutive
calendar days.  If any question shall arise as to whether you are disabled to
the extent that you are unable to perform substantially all of your duties and

 

3

--------------------------------------------------------------------------------


 

responsibilities for the Company and its Affiliates, you shall, at the Company’s
request and expense, submit to a medical examination by a physician selected by
the Company and such determination shall, for the purposes of this Agreement, be
conclusive of the issue.  If such a question arises and you fail to submit to
the requested medical examination, the Company’s determination of the issue
shall be binding on you.

 

5.                                      Severance and other Matters Related to
Termination.

 

(a).                              Termination by the Company without Cause or by
you for Good Reason.  Subject to Section 5(b), Section 5(f) and Section 11, in
the event that your employment is terminated by the Company without Cause
pursuant to Section 4(b) or by you for Good Reason pursuant to Section 4(c), in
addition to the Accrued Compensation (as defined below), which shall be paid at
the time provided in Section 5(d) below, you shall be entitled to the severance
payments and benefits specified in either Section 5(a)(i) or
Section 5(a)(ii) below, as applicable.

 

(i).                                  If, as of the date of such termination of
employment, the initial public offering of the shares of Common Stock of the
Company (the “IPO”) has not been consummated, you shall be entitled to the
following severance payments and benefits:

 

(1)                                 the Company shall continue to pay you your
base salary, at the rate then in effect, for the six-month period following the
date on which your employment with the Company terminates in accordance with the
Company’s standard payroll policy as then in effect; and

 

(2)                                 subject to your timely election to continue
participation in the Company’s group health and dental plans under the federal
law known as COBRA, or any successor law (“COBRA”), and only for so long as you
are eligible for such coverage through COBRA, the Company shall pay you, on a
monthly basis, an amount equal to the full monthly premium cost of such
participation until the conclusion of the six-month period following the date on
which your employment with the Company terminates, or, if earlier, until the
date you become eligible to enroll in such plans of any new employer; or

 

(ii).                               If, as of the date of such termination of
employment, the IPO has been consummated, in lieu of any severance payments and
benefits specified in Section 5(a)(i) above, you shall be entitled to the
following severance payments and benefits:

 

(1)                                 the Company shall continue to pay you your
base salary, at the rate then in effect, for the nine-month period following the
date on which your employment with the Company terminates in accordance with the
Company’s standard payroll policy as then in effect; and

 

(2)                                 subject to your timely election to continue
participation in the Company’s group health and dental plans under COBRA, and
only for so long as you are eligible for such coverage through COBRA, the
Company shall pay you, on a monthly basis, an amount equal to the full monthly
premium cost of such participation until the conclusion of the nine-month period
following the date on which your employment with the Company terminates, or, if
earlier, until the date you become eligible to enroll in such plans of any new
employer.

 

4

--------------------------------------------------------------------------------


 

(b).                              Termination by the Company without Cause or by
you for Good Reason in connection with a Change of Control.  Subject to
Section 5(f), and Section 11, in the event that your employment is terminated by
the Company without Cause pursuant to Section 4(b) or by you for Good Reason
pursuant to Section 4(c), in either case, within 12 months following a Change of
Control, in addition to the Accrued Compensation (as defined below), which shall
be paid at the time specified in Section 5(d) below, in lieu of any payments and
benefits provided in Section 5(a) above, you shall be entitled to the severance
payments and benefits specified in either Section 5(b)(i) or
Section 5(b)(ii) below, as applicable:

 

(i).                                  If, as of the date of such termination of
employment the IPO has not been consummated, you shall be entitled to the
following severance payments and benefits:

 

(1)                                 the Company shall continue to pay you your
base salary, at the rate then in effect, for the six-month period following the
date on which your employment with the Company terminates in accordance with the
Company’s standard payroll policy as then in effect; and

 

(2)                                 subject to your timely election to continue
participation in the Company’s group health and dental plans under COBRA, and
only for so long as you are eligible for such coverage through COBRA, the
Company shall pay you, on a monthly basis, an amount equal to the full monthly
premium cost of such participation until the conclusion of the six-month period
following the date on which your employment with the Company terminates, or, if
earlier, until the date you become eligible to enroll in such plans of any new
employer;

 

(3)                                 all outstanding and unvested stock options
then held by you will become fully vested and exercisable and shall remain
exercisable for the period of time set forth in the applicable grant agreement.

 

(ii).                               If, as of the date of such termination of
employment the IPO has been consummated, in lieu of any severance payments and
benefits specified in Section 5(b)(i) you shall be entitled to the following
severance payments and benefits:

 

(1)                                 the Company shall continue to pay you your
base salary, at the rate then in effect, for the 15-month period following the
date on which your employment with the Company terminates in accordance with the
Company’s standard payroll policy as then in effect;

 

(2)                                 subject to your timely election to continue
participation in the Company’s group health and dental plans under COBRA, and
only for so long as you are eligible for such coverage through COBRA, the
Company shall pay you, on a monthly basis, an amount equal to the full monthly
premium cost of such participation until the conclusion of the 15-month period
following the date on which your employment with the Company terminates, or, if
earlier, until the date you become eligible to enroll in such plans of any new
employer; and

 

(3)                                 all outstanding and unvested stock options
and other equity awards then held by you will become fully vested and
exercisable and, with respect to any stock

 

5

--------------------------------------------------------------------------------


 

options then held by you, shall remain exercisable for the period of time set
forth in the applicable grant agreement.

 

(c).                               Termination by the Company due to your
Disability or due to your Death.  Subject to the completion of the IPO,
Section 5(f), and Section 11, in the event your employment with the Company is
terminated by the Company due to your disability or is terminated due to your
death, in either case, pursuant to Section 4(e), in addition to the Accrued
Compensation (as defined below), which shall be paid at the time specified in
Section 5(d), the Company shall pay you at the same time as the Accrued
Compensation is paid a pro-rata annual bonus for the year in which such
termination of employment occurs, calculated by multiplying your target annual
bonus for such year by a fraction, the numerator of which is the number of days
you were employed during such year and the denominator of which is 365 (the
“Pro-Rata Bonus”), it being understood that, if, at the time of such termination
by the Company due to your disability or termination due to your death, the IPO
has not been consummated, you shall not be entitled to the payment of any
Pro-Rata Bonus and shall only be entitled to the Accrued Compensation at the
time specified in Section 5(d) below.

 

(d).                              Any Other Termination.  In the event your
employment with the Company terminates for any reason other than by the Company
without Cause pursuant to Section 4(b) or by you for Good Reason pursuant to
Section 4(c) or by the Company due to your disability or due to your death
pursuant to Section 4(e), the Company shall pay you on the first payroll date
that follows the date of the termination of your employment the Accrued
Compensation.  For purposes of this Agreement, “Accrued Compensation” means any
base salary earned but not paid through the date of the termination of
employment and an amount pertaining to any vacation time accrued for the
calendar year but unused as of such date.

 

(e).                               Parachute Payments.

 

(i).                                  In the event of the consummation of a
change in ownership or control within the meaning of Section 280G (a “280G
Change in Control”) of the Company following the time that the Company has stock
readily tradeable on an established securities market (within the meaning of
Section 280G and the regulations thereunder), if all or a portion of the
payments and benefits under this Agreement, together with any other payments and
benefits provided to you by the Company or its Affiliates (including, without
limitation, any accelerated vesting of stock options and other equity awards)
(the “Total Payments”), would constitute an “excess parachute payment” within
the meaning of Section 280G (the aggregate of such payments (or portions
thereof) being hereinafter referred to as the “Excess Parachute Payments”), you
will be entitled to receive (A) an amount limited so that no portion thereof
shall fail to be tax deductible under Section 280G (the “Limited Amount”), or
(B) if the amount otherwise payable hereunder or otherwise (without regard to
clause (A)) reduced by all taxes applicable thereto (including, for the
avoidance of doubt, the excise tax levied under Section 4999 of the Code (the
“Excise Tax”)) would be greater than the Limited Amount reduced by all taxes
applicable thereto, the amount otherwise payable hereunder or otherwise.

 

(ii).                               The determination as to whether the Total
Payments include Excess Parachute Payments and, if so, the amount of such Excess
Parachute Payments, the amount of any Excise Tax with respect thereto, and the
amount of any reduction in Total Payments shall be

 

6

--------------------------------------------------------------------------------


 

made at the Company’s expense by the independent public accounting firm most
recently serving as the Company’s outside auditors or such other accounting or
benefits consulting group or firm as the Company may designate (the
“Accountants”).  In the event that any payments under this Agreement or
otherwise are required to be reduced as described in Section 5(e)(i), the
adjustment will be made, first, by reducing the amount of base salary payable
pursuant to Section  5(a)(i)(1), Section 5(a)(ii)(1), Section 5(b)(i)(1), or
Section 5(b)(ii)(1), as applicable; second, if additional reductions are
necessary, by reducing the payment of COBRA premiums due to you pursuant to
Section 5(a)(i)(2), Section 5(a)(ii)(2), Section 5(b)(i)(2), or
Section 5(b)(ii)(2), as applicable; and third, if additional reductions are
still necessary, by eliminating the accelerated vesting of stock option awards
and other equity awards, if any, starting with those awards for which the amount
required to be taken into account under Section 280G is the greatest.

 

(iii).                            In the event that there has been an
underpayment or overpayment under this Agreement or otherwise as determined by
the Accountants, the amount of such underpayment or overpayment shall forthwith
be paid to you or refunded to the Company, as the case may be, with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

 

(f).                                Release.  Any obligation of the Company to
provide you severance payments or other benefits (including accelerated vesting
of stock options and other equity awards) or any Pro-Rata Bonus under this
Section 5 (for the avoidance of doubt, other than Accrued Compensation), is
conditioned on your (or your legal representative, if applicable, in the case of
a termination due to your disability pursuant to Section 4(e)) signing a release
of claims in the form provided by the Company (the “Release”) following the
termination of your employment within a period of time not to exceed 45 days
from the date of such termination of employment, and on your (or your legal
representative, if applicable) not revoking the Release within the revocation
period provided therein following your (or your legal representative’s, if
applicable) execution of the Release, which release shall not apply to
(i) claims for indemnification in your capacity as an officer or director of the
Company under the Company’s Certificate of Incorporation, Bylaws or written
agreement, if any, providing for director or officer indemnification,
(ii) rights to receive insurance payments under any policy maintained by the
Company and (iii) rights to receive retirement benefits that are accrued and
fully vested at the time of your termination.  Except as otherwise provided in
Section 11 of this Agreement, any payments to be made in the form of salary
continuation pursuant to the terms of this Agreement shall be payable in
accordance with the normal payroll practices of the Company, with the first such
payment (which shall be retroactive to the day immediately following the date of
your termination of employment) due and payable as soon as administratively
practicable following the date the Release becomes effective, but not later than
the date that is 60 days following the date your employment terminates. 
Notwithstanding the foregoing, if the date your employment terminates occurs in
one taxable year and the date that is 60 days following such termination date
occurs in a second taxable year, to the extent required by Section 409A, such
first payment shall not be made prior to the first day of the second taxable
year.  For the avoidance of doubt, if you (or your legal representative, if
applicable) do not execute an Release within the period specified in this
Section 5(f), or if you (or your legal representative, if applicable) revoke the
executed Release within the time period permitted by law, you will not be
entitled to any payments or benefits (including the accelerated vesting of stock
options or other equity awards) or any Pro-Rata Bonus set forth in this
Section 5 (other than the Accrued Compensation), any stock options

 

7

--------------------------------------------------------------------------------


 

and other equity awards that vested on account of such termination as provided
for in this Agreement shall be cancelled with no consideration due to you, and
neither the Company nor any of its Affiliates will have any further obligations
to you under this Agreement or otherwise.  You agree to provide the Company
prompt notice of your eligibility to participate in the health and, if
applicable, dental, plan of any employer.  You further agree to repay any
overpayment of health and, if applicable, dental, benefit premiums made by the
Company hereunder.

 

(g).                               Survival, Conditions to Severance. 
Provisions of this Agreement shall survive any termination if so provided in
this Agreement or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation your obligations under
Section 3 of this Agreement and under the Restricted Activities Agreement and
the Nondisclosure Agreement.  The obligation of the Company to make payments to
you or on your behalf under Section 5 of this Agreement is expressly conditioned
upon (i) your full performance of your obligations under Section 3 hereof
pursuant to the Restricted Activities Agreement and the Nondisclosure Agreement
and under any subsequent agreement between you and the Company or any of its
Affiliates relating to confidentiality, non-competition, proprietary information
or the like, and (ii) your (or your legal representative’s, if applicable, in
the case of a termination due to your disability pursuant to Section 4(e))
execution and non-revocation of the Release as set forth in Section 5(f).

 

6.                                      Definitions.  For purposes of this
Agreement, the following definitions apply:

 

(a).                              “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

 

(b).                              “Change of Control” means the first to occur
of any of the following: (i) a merger or consolidation in which (A) the Company
is a constituent party, or (B) a subsidiary of the Company is a constituent
party and the Company issues shares of its capital stock pursuant to such merger
or consolidation, except in the case of either clause (A) or (B) any such merger
or consolidation involving the Company or a subsidiary of the Company in which
the beneficial owners of the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue beneficially to own,
immediately following such merger or consolidation, at least a majority by
voting power of the capital stock of (x) the surviving or resulting corporation
or (y) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation; (ii) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Company or a Company subsidiary of all
or substantially all the assets of the Company and the Company subsidiaries
taken as a whole (except in connection with a merger or consolidation not
constituting a Change of Control under clause (i) or where such sale, lease,
transfer, exclusive license or other disposition is to a wholly owned Company
subsidiary); or (iii) the sale or transfer, in a single transaction or series of
related transactions, by the stockholders of the Company of more than 50% by
voting power of the then-outstanding capital stock of the Company to any Person
or entity or group of affiliated Persons or entities.

 

(c).                               “Code” means the Internal Revenue Code of
1986, as amended.

 

8

--------------------------------------------------------------------------------


 

(d).                              “Person” means an individual, a corporation,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

(e).                               “Section 280G” means Section 280G of the
Code, together with the regulations thereunder.

 

(f).                                “Section 409A” means Section 409A of the
Code, together with the regulations thereunder.

 

7.                                      Conflicting Agreements.  You hereby
represent and warrant that your signing of this Agreement and the performance of
your obligations under it will not breach or be in conflict with any other
agreement to which you are a party or are bound and that you are not now subject
to any covenants against competition or similar covenants or any court order
that could affect the performance of your obligations under this Agreement.  You
agree that, during the term of your employment with the Company, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.  You
further agree not to disclose or use on behalf of the Company any proprietary or
confidential information of a third party, including that of any former
employer, without such third party’s consent.

 

8.                                      Withholding; Other Tax Matters. 
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to you shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Company may
determine it should withhold pursuant to any applicable law or regulation.

 

9.                                      Assignment.  Neither you nor the Company
may make any assignment of this Agreement or any interest in it, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without your consent to one of its Affiliates or to any Person with or
into which the Company hereafter affects a reorganization, consolidates or
merges, or to which it transfers all or substantially all of its properties or
assets.  This Agreement shall inure to the benefit of and be binding upon you
and the Company and each of its respective successors, executors,
administrators, heirs and permitted assigns.

 

10.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

11.                               Section 409A.

 

(a).                              You and the Company agree that this Agreement
shall be interpreted to comply with or be exempt from Section 409A, and the
regulations and guidance promulgated thereunder

 

9

--------------------------------------------------------------------------------


 

to the extent applicable, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

(b).                              A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits considered “nonqualified
deferred compensation” under Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A (after giving effect to the presumptions contained
therein) and, for purposes of any such provision of this Agreement, references
to a “termination”, “termination of employment” or like terms shall mean
“separation from service”.  If you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service”, such payment or benefit shall
be made or provided at the date which is the earlier of (a) the expiration of
the six-month period measured from the date of such “separation from service”,
and (b) the date of your death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this
Section 11(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed on the
first business day following the expiration of the Delay Period to you in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(c).                               With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (a) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (b) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits, to be provided in any other taxable year;
and (c) such payments shall be made on or before the last day of your taxable
year following the taxable year in which the expense occurred.

 

(d).                              For purposes of Section 409A, your right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.

 

(e).                               In no event shall the Company or any of its
Affiliates have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to comply with, or be exempt from, the
requirements of Section 409A.

 

12.                               Entire Agreement.  This Agreement, together
with the Restricted Activities Agreement and the Nondisclosure Agreement, sets
forth the entire agreement between you and the Company and replaces and
supersedes all prior communications, agreements and understandings, written or
oral, with respect to the terms and conditions of your employment.

 

13.                               Amendment.  This Agreement may not be modified
or amended, and no breach shall be deemed to be waived, except by a written
agreement signed by an authorized representative of the Company and you.

 

10

--------------------------------------------------------------------------------


 

14.                               Miscellaneous. The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement.  This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument.  This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the
conflict-of-laws principles thereof.

 

15.                               Notices.  Any notices provided for in this
Agreement shall be in writing and shall be effective when delivered in person,
consigned to a reputable national courier service for overnight delivery or
deposited in the United States mail, postage prepaid, and addressed to you at
your last known address on the books of the Company or, in the case of the
Company, to it by notice to the Chief Executive Officer, c/o Genocea
Biosciences, Inc. at its principal place of business.

 

16.                               At-Will Employment.  The Company is excited
about your employment and looks forward to a mutually beneficial and productive
relationship.  Nevertheless, you should be aware that your employment with the
Company is for no specified period, and constitutes at-will employment.  You are
free to resign at any time, for any reason or for no reason.  Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without Cause, and with or without notice.

 

If the foregoing is acceptable to you, please sign and date this letter in the
spaces provided.  If you sign and return this letter, this letter will take
effect as a binding agreement between you and the Company on the basis set forth
above and the terms hereof will be effective on the Effective Date.  If you do
not commence employment on the Effective Date, this letter shall terminate and
be of no force and effect, without further action by the parties hereto, and you
shall not be entitled to any of the compensation or benefits provided
hereunder.  The enclosed copy is for your records.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ William Clark

 

 

Name:

William Clark

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Agreed to and accepted,

 

 

 

 

 

Signature:

/s/ Jonathan Poole

 

 

 

 

 

Printed Name: Jonathan Poole

 

 

 

 

 

Date:  4-7-2014

 

 

 

11

--------------------------------------------------------------------------------